DETAILED ACTION
Status of Claims: Claims 1, 2, 6-13, 17-23, 26, 27, and 30-40 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9-13, 17, 20-23, 26, 27, 30-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20190357159 A1) in view of Liu et al. (US 20140029695 A1).
Regarding claim 1, Pan et al. disclose a method of transmitting data from a device in a wireless communication network, comprising: determining a number of repetitions to transmit data in the wireless communication network (paragraph [0176] and fig. 13-14; a certain messages (SS blocks) are transmitted repeatedly over a period); determining a precoding pattern that specifies a precoder to be applied to each repetition of the number of repetitions (paragraphs [0162-0163] [0176]; each message is associated with a transmission pattern, where the SS blocks with same content (messages) each is associated with a different precoder. The pattern is defined or signaled); wherein the precoding pattern specifies at least a first precoder associated with a first channel and a second precoder associated with a second channel different from the first channel (fig. 16-17; each different precoder is associated with respective beam) (paragraph [0218]; the device may select and use a first precoder associated with a broadcast channel and a second precoder associated with a secondary broadcast channel); and transmitting the data according to the number of repetitions and according to the precoding pattern (paragraphs [0163] [0165]; the transmissions (each message) may be applied with different precoder according to precoder pattern); wherein transmitting the data according to the precoding pattern comprises interleaving transmissions of the data on the first channel with transmissions of the data on the second channel for the number of repetitions (paragraphs [0024] [0228]; repeated payload elements (PBCHs, PSS or SSS) may be interleaved) (claim 1, symbols are interleaved in frequency). However, Pan et al. may not explicitly suggest first precoder associated with a first antenna and second precoder associated with a second antenna. Liu et al. from the same or similar field of endeavor suggest first precoder associated with a first antenna and second precoder associated with a second antenna; and transmitting the data comprises interleaving transmissions of the data on the first channel with first antenna with transmissions of the (paragraph [0032-34] and fig. 2-3, and 6; different precoders are assigned to different vectors over a number of different channels. Block of data vectors mapped on each of antenna port for the number of antenna ports) (abstract; REs are precoded using different precoding matrices and interleaved for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporated in Pan et al.’s method/system where first precoder associated with a first antenna and second precoder associated with a second antenna as suggested by Liu. The motivation would have been to improve precoding performance at high mobility using antennas (paragraph [0043]).  
Regarding claim 2, Pan et al. further suggest performing a number of channel estimations for use in transmitting the data, wherein the number of channel estimations depends on a number of different precoders specified in the precoding pattern (paragraph [0123]; channel estimate responses are based on the demodulation of PBCH (message) which is applied by respective precoder according to the precoder pattern (paragraphs [0163] [0165])).  
Regarding claim 6, Pan et al. further suggest wherein at least one of the first channel or the second channel comprises a physical downlink shared channel (PDSCH) (paragraph [0135]).  
Regarding claim 9, Pan et al. further suggest receiving one or more precoding patterns (paragraph [0162]; the pattern is defined or signaled).  
Regarding claim 10, Pan et al. further suggest wherein the one or more precoding patterns are received from the wireless communication network via radio resource control (RRC) signaling (paragraph [0214]).  
Regarding claim 11, Pan et al. further suggest receiving, from the wireless communication network via downlink control information (DCI) signaling, an indication of which precoding pattern of the one or more precoding patterns to use for transmitting the data (paragraph [0214]).  
Regarding claim 12, Pan et al. disclose a device configured to transmit data in a wireless communication network, comprising: a memory comprising executable instructions; and a processor in data communication with the memory and configured to execute the executable instructions to cause the device to: determine a number of repetitions to transmit data in the wireless communication network (paragraph [0176] and fig. 13-14; a certain messages (SS blocks) are transmitted repeatedly over a period); determine a precoding pattern that specifies a precoder to be applied to each repetition of the number of repetitions (paragraphs [0162-0163] [0176]; each message is associated with a transmission pattern, where the SS blocks with same content (messages) each is associated with a different precoder. The pattern is defined or signaled); wherein the precoding pattern specifies at least a first precoder associated with a first channel and a second precoder associated with a second channel different from the first channel (fig. 16-17; each different precoder is associated with respective beam) (paragraph [0218]; the device may select and use a first precoder associated with a broadcast channel and a second precoder associated with a secondary broadcast channel); and transmit the data according to the number (paragraphs [0163] [0165]; the transmissions (each message) may be applied with different precoder according to precoder pattern); wherein transmitting the data according to the precoding pattern comprises interleaving transmissions of the data on the first channel with transmissions of the data on the second channel for the number of repetitions (paragraphs [0024] [0228]; repeated payload elements (PBCHs, PSS or SSS) may be interleaved) (claim 1, symbols are interleaved in frequency). However, Pan et al. may not explicitly suggest first precoder associated with a first antenna and second precoder associated with a second antenna. Liu et al. from the same or similar field of endeavor suggest first precoder associated with a first antenna and second precoder associated with a second antenna; and transmitting the data comprises interleaving transmissions of the data on the first channel with first antenna with transmissions of the data on the second channel with second antenna (paragraph [0032-34] and fig. 2-3, and 6; different precoders are assigned to different vectors over a number of different channels. Block of data vectors mapped on each of antenna port for the number of antenna ports) (abstract; REs are precoded using different precoding matrices and interleaved for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporated in Pan et al.’s method/system where first precoder associated with a first antenna and second precoder associated with a second antenna as suggested by Liu. The motivation would have been to improve precoding performance at high mobility using antennas (paragraph [0043]).
Regarding claim 13, Pan et al. further suggest wherein the processor is further configured to cause the device to: perform a number of channel estimations for use in transmitting the data, wherein the number of channel estimations depends on a number of different precoders specified in the precoding pattern (paragraph [0123]; channel estimate responses are based on the demodulation of PBCH (message) which is applied by respective precoder according to the precoder pattern (paragraphs [0163] [0165])).  
 Regarding claim 17, Pan et al. further suggest wherein at least one of the first channel or the second channel comprises a physical downlink shared channel (PDSCH) (paragraph [0135]).  
Regarding claim 20, Pan et al. further suggest wherein the processor is further configured to cause the device to: receive one or more precoding patterns (paragraph [0162]; the pattern is defined or signaled).  
Regarding claim 21, Pan et al. further suggest wherein the processor is further configured to cause the device to receive the one or more precoding patterns from the wireless communication network via radio resource control (RRC) signaling (paragraph [0214]).  
Regarding claim 22, Pan et al. further suggest wherein the processor is further configured to cause the device to: receive, from the wireless communication network via downlink control information (DCI) signaling, an indication of which precoding pattern of the one or more precoding patterns to use for transmitting the data (paragraph [0214]).  
Regarding claim 23, Pan et al. disclose a device configured to transmit data in a wireless communication network, comprising: means for determining a number of repetitions to transmit data in the wireless communication network (paragraph [0176] and fig. 13-14; a certain messages (SS blocks) are transmitted repeatedly over a period); means for determining a precoding pattern that specifies a precoder to be applied to each repetition of the number of repetitions (paragraphs [0162-0163] [0176]; each message is associated with a transmission pattern, where the SS blocks with same content (messages) each is associated with a different precoder. The pattern is defined or signaled); wherein the precoding pattern specifies at least a first precoder associated with a first channel and a second precoder associated with a second channel different from the first channel (fig. 16-17; each different precoder is associated with respective beam) (paragraph [0218]; the device may select and use a first precoder associated with a broadcast channel and a second precoder associated with a secondary broadcast channel); and means for transmitting the data according to the number of repetitions and according to the precoding pattern (paragraphs [0163] [0165]; the transmissions (each message) may be applied with different precoder according to precoder pattern); wherein transmitting the data according to the precoding pattern comprises interleaving transmissions of the data on the first channel with transmissions of the data on the second channel for the number of repetitions (paragraphs [0024] [0228]; repeated payload elements (PBCHs, PSS or SSS) may be interleaved) (claim 1, symbols are interleaved in frequency). However, Pan et al. may not explicitly suggest first precoder associated with a first antenna and second precoder associated with a second antenna. Liu et al. from the (paragraph [0032-34] and fig. 2-3, and 6; different precoders are assigned to different vectors over a number of different channels. Block of data vectors mapped on each of antenna port for the number of antenna ports) (abstract; REs are precoded using different precoding matrices and interleaved for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporated in Pan et al.’s method/system where first precoder associated with a first antenna and second precoder associated with a second antenna as suggested by Liu. The motivation would have been to improve precoding performance at high mobility using antennas (paragraph [0043]).
Regarding claim 26, Pan et al. further suggest means for receiving one or more precoding patterns from the wireless communication network via radio resource control (RRC) signaling (paragraph [0214]); and means for receiving, from the wireless communication network via downlink control information (DCI) signaling, an indication of which precoding pattern of the one or more precoding patterns to use for transmitting the data (paragraph [0214]).  
Regarding claim 27, Pan et al. disclose a non-transitory computer-readable medium comprising instructions that, when executed by a processor of a device, cause the device to perform a method of transmitting data from a device in a wireless communication network, the method comprising: determining a number of repetitions to (paragraph [0176] and fig. 13-14; a certain messages (SS blocks) are transmitted repeatedly over a period); determining a precoding pattern that specifies a precoder to be applied to each repetition of the number of repetitions (paragraphs [0162-0163] [0176]; each message is associated with a transmission pattern, where the SS blocks with same content (messages) each is associated with a different precoder. The pattern is defined or signaled); wherein the precoding pattern specifies at least a first precoder associated with a first channel and a second precoder associated with a second channel different from the first channel (fig. 16-17; each different precoder is associated with respective beam) (paragraph [0218]; the device may select and use a first precoder associated with a broadcast channel and a second precoder associated with a secondary broadcast channel); and transmitting the data according to the number of repetitions and according to the precoding pattern (paragraphs [0163] [0165]; the transmissions (each message) may be applied with different precoder according to precoder pattern); wherein transmitting the data according to the precoding pattern comprises interleaving transmissions of the data on the first channel with transmissions of the data on the second channel for the number of repetitions (paragraphs [0024] [0228]; repeated payload elements (PBCHs, PSS or SSS) may be interleaved) (claim 1, symbols are interleaved in frequency). However, Pan et al. may not explicitly suggest first precoder associated with a first antenna and second precoder associated with a second antenna. Liu et al. from the same or similar field of endeavor suggest first precoder associated with a first antenna and second precoder associated with a second antenna; and transmitting the data comprises interleaving (paragraph [0032-34] and fig. 2-3, and 6; different precoders are assigned to different vectors over a number of different channels. Block of data vectors mapped on each of antenna port for the number of antenna ports) (abstract; REs are precoded using different precoding matrices and interleaved for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporated in Pan et al.’s method/system where first precoder associated with a first antenna and second precoder associated with a second antenna as suggested by Liu. The motivation would have been to improve precoding performance at high mobility using antennas (paragraph [0043]).
 Regarding claim 30, Pan et al. further suggest wherein the method further comprises: receiving one or more precoding patterns from the wireless communication network via radio resource control (RRC) signaling (paragraph [0214]); and receiving, from the wireless communication network via downlink control information (DCI) signaling, an indication of which precoding pattern of the one or more precoding patterns to use for transmitting the data (paragraph [0214]).
Regarding claim 31, Pan et al. further suggest wherein the first channel and the second channel comprise a same physical channel or a same logical channel (fig. 17).  
Regarding claim 32, Pan et al. further suggest wherein the device in the wireless communication network is one of a base station or a user equipment (fig. 1).  
Regarding claim 33, Pan et al. further suggest wherein: the transmission of the data on the first channel with the first antenna and the transmission of the data on the (paragraphs [0024] [0103] [0070]; time domain interleaving is applied. Slots, frames, subframes are used concurrent and/or simultaneous).  
Regarding claim 34, Pan et al. further suggest wherein the first channel and the second channel comprise a same physical channel or a same logical channel (fig. 17).  
Regarding claim 35, Pan et al. further suggest wherein the device in the wireless communication network is one of a base station or a user equipment (fig. 1).  
Regarding claim 36, Pan et al. further suggest wherein: the processor is further configured to cause the device to use a plurality of slots when performing interleaved transmission of data on the first channel with the first antenna and data on the second channel with the second antenna, and the slots occur successively (paragraphs [0024] [0103] [0070]; time domain interleaving is applied. Slots, frames, subframes are used concurrent and/or simultaneous).  
Regarding claim 37, Pan et al. further suggest wherein at least one of the first channel or the second channel comprises one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (paragraph [0135]).  
Regarding claim 38, Pan et al. further suggest wherein the device in the wireless communication network is one of a base station or a user equipment (fig. 1).  
Regarding claim 39, Pan et al. further suggest wherein at least one of the first channel or the second channel comprises one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (paragraph [0135]).  
Regarding claim 40, Pan et al. further suggest wherein the device in the wireless communication network is one of a base station or a user equipment (fig. 1).
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20190357159 A1) in view of Liu et al. (US 20140029695 A1), and further in view of Oh (US 20170134881 A1).
Regarding claim 7, Pan et al. and Liu et al. disclose all the subject matter of the claimed invention as recite in claim 3 above without explicitly suggest wherein at least one of the first channel or the second channel comprises a physical uplink shared channel (PUSCH). However, Oh from the same or similar field of endeavor suggests repetition transmission is transmitted by varying the precoding matrix of the repetition transmission, where the repetition is transmitted using PDSCH/PUSCH (paragraphs [0178] [0191]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a PUSCH as a channel as suggested by Oh for data transmission. The motivation would have been to improve scheduling flexibility and overhead (paragraph [0233]).
Regarding claim 18, Pan et al. and Liu et al. disclose all the subject matter of the claimed invention as recite in claim 14 above without explicitly suggest wherein at least one of the first channel or the second channel comprises a physical uplink shared channel (PUSCH). However, Oh from the same or similar field of endeavor suggests repetition transmission is transmitted by varying the precoding matrix of the repetition transmission, where the repetition is transmitted using PDSCH/PUSCH (paragraphs [0178] [0191]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a PUSCH as a .
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20190357159 A1) in view of Liu et al. (US 20140029695 A1), and further in view of Chen et al. (US 20190074885 A1).
Regarding claim 8, Pan et al. and Liu et al. disclose all the subject matter of the claimed invention as recite in claim 1 above without explicitly suggest determining a mobility of the device; and determining the precoding pattern based on the mobility of the device. However, Chen et al. from the same or similar field of endeavor suggest determining a mobility of the device; and determining the precoding pattern based on the mobility of the device (paragraph [0187]; precoding matrix in arrangement pattern is matched with real channel scenario of mobility). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Liu et al.’s method/system the step of determining a mobility of the device; and determining the precoding pattern based on the mobility of the device as suggested by Chen et al. The motivation would have been to improve the robustness of transmission and achieve a more stable gain of precoding (paragraph [0187]). 
Regarding claim 19, Pan et al. and Liu et al. disclose all the subject matter of the claimed invention as recite in claim 12 above without explicitly suggest determining a mobility of the device; and determining the precoding pattern based on the mobility of the device. However, Chen et al. from the same or similar field of endeavor suggest determining a mobility of the device; and determining the precoding pattern based on (paragraph [0187]; precoding matrix in arrangement pattern is matched with real channel scenario of mobility). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Liu et al.’s method/system the step of determining a mobility of the device; and determining the precoding pattern based on the mobility of the device as suggested by Chen et al. The motivation would have been to improve the robustness of transmission and achieve a more stable gain of precoding (paragraph [0187]). 
Response to Remarks/Arguments
Applicant's remarks/arguments filed 10/01/2021 have been fully considered but they are not persuasive. On pages 10-12 of the Applicant’s remarks regarding claim 1 and claims 12, 23, and 27 which recite similar features, Applicant submits the combination of Pan and Liu fail to teach or suggest "determining a precoding pattern that specifies a precoder to be applied to each repetition of the number of repetitions, wherein the precoding pattern specifies at least: a first precoder associated with a first antenna and a first channel; and a second precoder associated with a second antenna and a second channel different from the first channel," as recited in claim 1 and similar features recited in claims 12, 23, and 27. Applicant submits that while Pan teaches that a different precoder may be applied to different RB groups in a PBCH, the precoders used for these different RB groups are associated with different channels. In contrast, the independent claims recite that a first precoder is associated with a first channel and that a second precoder is associated with a second channel that is different from the first channel. In Pan, while different RB groups use different precoders, these precoders the same broadcast channel (e.g., PBCH). In contrast, as noted above, the independent claims recite that a first precoder is associated with a first channel and that a second precoder is associated with a second channel that is different from the first channel (e.g., a PDSCH vs. a PUSCH). Moreover, as noted in Applicant's previously-submitted response, while paragraph [0173] of Pan teaches that different analog beams may be generated based on different digital precoders, a person of ordinary skill in the art would not consider these analog beams (e.g., analog beams 1606, 1608, 1614, and 1616) to be the first and second channels of the independent claims. For example, the person of ordinary skill in the art would understand the analog beams in Pan to be spatially focused radiation patterns used for carrying transmissions in a particular spatial direction. In contrast, a person of ordinary skill in the art would understand the first and second channels in the independent claims to be different portions of a wireless medium used for carrying different types of information over a radio communications link. For example, the person of ordinary skill in the art would understand the first and second channels in the independent claims to include channels such as a physical downlink shared channel (PDSCH) used for carrying downlink user data, a physical uplink shared channel used for carrying uplink user data, and the like. As such, the person of ordinary skill in the art would understand the first and second channels of the independent claims (e.g., different portions of a wireless medium used for carrying 
In response, the Examiner respectfully disagrees with the Applicant’s assertion that the combination of Pan and Liu fails to teach or suggest "determining a precoding pattern that specifies a precoder to be applied to each repetition of the number of repetitions, wherein the precoding pattern specifies at least: a first precoder associated the same broadcast channel (e.g., PBCH), while the independent claims recite that a first precoder is associated with a first channel and that a second precoder is associated with a second channel that is different from the first channel (e.g., a PDSCH vs. a PUSCH), it is noted that the features upon which applicant relies (a PDSCH vs. a PUSCH) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, based on the ordinary meaning, the language of the claims simply requires that the first channel and the second channel are different from one another (two separate different .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blankenship et al. (US 20170041052 A1) disclose different precoders associated with different antenna ports and a channel associated with each port. This allows signals to be transmitted through different precoded channels (fig. 16 and paragraphs [0086-0087]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476